Citation Nr: 1241703	
Decision Date: 12/06/12    Archive Date: 12/13/12

DOCKET NO.  10-42 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee



THE ISSUE

Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Hudson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1968 to February 1970 and from November 1990 to July 1991. This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

The Veteran requested a hearing.  The Veteran failed to appear at the first hearing scheduled for December 2011.  The Board found the Veteran had good cause for his failure to appear and rescheduled the hearing for June 2012 pursuant to 38 C.F.R. § 20.702 (d) (2012).  The second hearing request was then withdrawn by the Veteran. Thus, the request for a hearing is considered withdrawn in accordance with 38 C.F.R. § 20.702 (e).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board regrets further delay in this case, but finds additional evidentiary development is necessary.   During the December 7, 2009 VA medical examination, the Veteran stated that he had been receiving treatment for a mental disorder via "1 or 2xs monthly session at Vet Center for the last 8 months."  Additionally, in the Veteran's January 27, 2010 Statement in Support of Claim, he wrote that he was being treated at the Vet Center.

The duty to assist includes the duty to obtain records in the custody of a federal agency or department.  38 C.F.R. § 3.159(c)(2) (2012).  The Vet Center is a part of the VA and they provide counseling to assist veterans with a variety of issues.  38 U.S.C.A. § 1712A .  According to the claims file, the RO did not attempt to obtain the Vet Center records in this case.  Consequently, the Board finds that there are outstanding mental health treatment records from the Vet Center that should be obtained prior to further adjudication of the claim.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 612-13 (1992) (records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file).  

Additionally, the Veteran should be afforded another VA PTSD examination, to include a review of the complete claims file, because new records are likely to be associated with the claims file over the course of this remand.  See Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Green v. Derwinski, 1 Vet. App. 121, 124 (1991) ("[F]ulfillment of the statutory duty to assist here includes the conduct of a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one." (citing Littke v. Derwinski, 1 Vet.App. 90, 92 (1990)).

Accordingly, the case is REMANDED for the following action:

1.  Obtain medical treatment records from whichever specific Vet Center the Veteran has been receiving treatment from.  Associate these records with the Veteran's paper or virtual claims file.

2.  Obtain records of treatment from the VA Medical Center (VAMC) in Chattanooga for the period beginning July 2011 and associate the records with the Veteran's paper or virtual claims file.

3.  If any Vet Center treatment records and/or VAMC treatment records are unable to be located and/or obtained following reasonable efforts, the AOJ should notify the Veteran that such records are not available, explain the efforts made to obtain the records, describe any further action VA will take regarding the claim, and inform the Veteran that it is ultimately his responsibility for providing the evidence.

4.  Schedule the Veteran for a VA PTSD examination. The claims file, including a copy of this remand and any additional records obtained, must be made available to the reviewing clinician, and the opinion should reflect that the claims file was reviewed.  After reviewing the record, the examiner should identify the nature, frequency, and severity of all current manifestations of PTSD.  The examination report should include a full psychiatric diagnostic assessment including a Global Assessment of Functioning (GAF) score on Axis V and an explanation of the significance of the current levels of psychological, social, and occupational functioning which support the score.  A detailed rationale should be provided for all opinions, and should reflect consideration of both lay and medical evidence, including any Vet Center counseling records and updated VAMC records associated with the claims file. 

5.  Readjudicate the claim on appeal.  If the benefit sought on appeal is  not fully granted, issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



